          Case 1:19-cv-05791-ER Document 24
                                         21 Filed 05/15/20
                                                  04/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE       FUND,     ANNUITY      FUND, 19 CV 5791(ER)
 APPRENTICESHIP, JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND; TRUSTEES
 OF THE NEW YORK CITY CARPENTERS RELIEF AND
 CHARITY FUND; and THE NEW YORK CITY
 AND     VICINITY    CARPENTERS      LABOR- DEFAULT JUDGMENT
 MANAGEMENT CORPORATION,


                                                   Plaintiffs,

                          -against-

 TALICO CONTRACTING, INC. and WESTERN
 SURETY COMPANY,

                                                 Defendants.



       The Summons and Complaint in this action having been duly served on the above-named

Defendant TALICO CONTRACTING, INC. (“TALICO”), and said Defendant having failed to

file an Answer to said Complaint, and said default having been duly noted and upon the annexed

Declaration of Default Judgment,

       NOW, on the motion of Virginia & Ambinder, LLP, attorneys for Plaintiffs, it is hereby:

       ORDERED AND ADJUDICATED that Plaintiffs do recover of TALICO, the Defendant,

with its principal place of business at 133-10 Rockaway Blvd., South Ozone Park, New York

11420, in the amount of $ 21,485.89         , consisting of (1) the balance of the interest that

accrued on the delinquency associated with the project known as Wald Houses located at 10

Avenue D, New York, New York (“Project”) of $2,366.07, (2) liquidated damages on the

delinquency associated with the Project of $8,823.67, (3) attorneys’ fees and costs in the amount
           Case 1:19-cv-05791-ER Document 24
                                          21 Filed 05/15/20
                                                   04/14/20 Page 2 of 2



of $10,296.15; (4) post judgment interest at the statutory rate; and (5) such further legal, equitable,

or other relief as the court sees just and proper; and, that the plaintiffs have execution therefore.



                                               _________________________________
                                               Hon. Edgardo Ramos, U.S.D.J.

                                               This document was entered on the docket on

                                               __________________________________.
                                               May 15, 2020




                                              -2-
